I concur in judgment and opinion with the exception that I would sustain appellant's argument concerning the reasonableness of the amount of costs. Appellees bear the burden of proving that the fees charged by the reporter are reasonable. There is simply no evidence in the record, by way of affidavit or otherwise, that would allow us to conclude that the trial court's judgment in this regard is supported by some competent, credible evidence. While the trial court may have knowledge of what is reasonable within its jurisdiction and attempted *Page 159 
to take "judicial notice" of that fact, I believe such a reasonableness analysis precludes effective appellate review. In short, appellees failed to introduce evidence into the record on the issue of reasonableness and should not prevail on appeal.